 In the Matter of PHILLIPS PETROLEUM COMPANYandASSOCIATED OILFIELDWORKERS UNIONCase No. 1,6-R-1246.-Decided June 18,1945Mr. R. B. F. Hummer,of Bartlesville,Okla., for the Company.Mr. J. W. Hassell, Jr.,of Dallas, Tex., for the Union.Mr. Louis Co kin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Associated Oil Field Workers Union, here-in called the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Phillips PetroleumCompany, Bartlesville, Oklahoma, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearing upondue notice before Earl Saunders, Trial Examiner. Said hearing was heldatOklahoma City, Oklahoma, on May 10, 1945. The Company and theUnion appeared, participated, and were afforded full opportunity to beheard, to examine and cross examine witnesses, and to introduce evidencebearing on the issues. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPhillipsPetroleum Company is a Delaware corporation operating 4plants and a terminal in Southern Oklahoma, where it is engaged in theproduction of natural gasoline. The Company receives about $9,000monthly for its products from its Southern Oklahoma plants, about 8562 N. L.R. B., No. 73.537 538DECISIONS OIL NATIONAL LABOR RELATIONS BOARDpercent of which is derived from shipments made to points outside theState of Oklahoma.The Company admits that it is- engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAssociated Oil FieldWorkersUnion is an unaffiliated labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring March1945 theUnion requested recognition as the exclusivecollective bargainingrepresentative of certain employees of theCompany.The Companyrefused this request.A statement of a Field Examiner of the Board,introduced into evi-dence atthe hearing,indicates that the Union represents a substantialnumber of employeesin the unit hereinafter found to be appropriate.'We find thata question affecting commerce has arisen concerning therepresentation of employees of the Company,within the meaning of Sec-tion 9 (c) and Section 2(6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all operating and maintenance employees in theSouthern Oklahoma areal of the Oklahoma District in the Natural Gas-oline and Gas Department of the Company, including plant testers, butexcluding plant superintendents, plant foremen, chief operator, chiefengineer, gang pushers, clerical employees,engineers,and chemists, con-stitute an appropriate bargaining unit. There seems to be some dispute,however, with respect to the disposition to be made of the meterman.The Company employs one meterman in the area described above. TheCompany would exclude him from the unit, while the Union takesno posi-tion with respect to him. The meterman tests and repairs meters and pur-chases andsells naturalgas for the Company. He spends approximately65 percent of his time purchasing or selling natural gas. Inasmuch as hespends only a small portion of his working time performing maintenancework and for the balance of his time acts as buyer and salesman for theCompany, we shm1l exclude him from the unit.We find that all operating and maintenance employees in the SouthernOklahoma area of the Oklahoma District in the Natural Gasoline andGas Department of the Company, including plant testers, but excluding' The statementdisclosesthat the Unionsubmitted authorizationcards bearing the names of 41persons who appeared on the Company'sMarch31, 1945,pay roll The said pay rolllisted approxi-mately 53 employeesin the appropriate unit2 The Southern Oklahoma area is composed of the Dill, Eleven-11,Wewoka,and Wetumka plants,and the Okmulgee Terminal of the Company. PHILLIPS PETROLEUM COMPANY539the meterman, clerical employees, engineers, chemists, plant superintend-ents, plant foreman,chief operator,chief engineer,gang pushers,and anyother supervisory employees with authority to hire, promote, discharge,discipline,or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election here-m, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section'9, of National Labor Relations Boardkules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Phillips Petroleum Com-pany, Bartlesville, Oklahoma, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including employee'sin the armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be represented byAssociated Oil FieldWorkers Union, for the purposes of collective bar-gaining.